Citation Nr: 1230410	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  05-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected kidney stones.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in March 2008 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Waco, Texas; a transcript of that hearing is included in the claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension. 

2.  The Veteran did not experience symptoms of chronic hypertension during service or continuous symptoms of hypertension since separation from service. 

3.  The Veteran's hypertension did not manifest within one year of separation from service. 

4.  The Veteran's hypertension is not causally or etiologically related to service. 

5.  The Veteran's hypertension is not causally or etiologically related to his service-connected kidney stones, nor was it aggravated by the service-connected kidney stones.

6.  The Veteran has a current diagnosis of a low back disability. 

7.  The Veteran did not experience symptoms of a chronic low back disability during service or continuous symptoms of a low back disability since separation from service. 

8.  The Veteran's low back disability did not manifest within one year of separation from service. 

9.  The Veteran's low back disability is not causally or etiologically related to service. 

10.  The Veteran's low back disability is not causally or etiologically related to his service-connected kidney stones, nor was it aggravated by the service-connected kidney stones.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension on any basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a low back disability on any basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through an August 2004 letter the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice of the requirements under Dingess was provided in a March 2006 letter to the appellant.

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in August 2004 prior to the initial unfavorable decisions in January 2005.  

The record indicates that the Veteran has been provided VA examinations in order to evaluate the nature and etiology of the disorders at issue.  The examination reports and addenda are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements to substantiate a claim of service connection on a secondary basis.  The VLJ asked questions regarding the Veteran's current disabilities and their relationship to his service connected kidney stones and regarding the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Although the elements of service connection on a direct basis were not discussed at the hearing, the Veteran has demonstrated knowledge of them through his statements.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.

II.  Service Connection Laws and Regulations and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) (2002) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (2002) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744  (2006).  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A.  Hypertension

The service treatment records (STRs) show systolic blood pressure ranging between 112 and 160 and diastolic blood pressure ranging between 59 and 90.  The STRs do not show any diagnosis of hypertension.

Post-service private treatment records from May 2004 indicate that the Veteran had hypertension and was to start taking hydrochlorothiazide.  His blood pressure was 140/90.  Later in May 2004 it was noted that the Veteran had hypertension with episodes of dizziness, and his dosage of hydrochlorothiazide was increased.  Treatment records through September 2004 indicate that the Veteran's hypertension continued to be monitored.

The Veteran had a VA examination in December 2004 for hypertension.  It was noted that he had passed kidney stones 14 to 15 times since 1993.  The examination report states that the Veteran's private doctor diagnosed him with hypertension in 2003 and that the Veteran was taking hydrochlorothiazide and two other medications.  There was no prior history of coronary artery disease, myocardial infarction, respiratory disease, gastrointestinal disease, or cancer.  The Veteran had hyperlipidemia and was on Crestor.  The examiner diagnosed the Veteran with hypertension and opined that it was less likely than not related to the kidney stones.  Probative value cannot be given to this because the examiner did not provide a rationale.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's wife wrote in a March 2005 statement that VA doctors had told the Veteran that his kidney stones could be causing his high blood pressure.

The Veteran had a VA examination in June 2010 at which he reported being diagnosed for hypertension in 2000.  His medications were hydrochlorothiazide and Lisinopril.  The medications had been effective in controlling blood pressure and he had not experienced any side effects from them.  The Veteran had a long history of kidney stones, and he said that he had frequent kidney stones at the time of his diagnosis and felt that they affected his blood pressure.

At the examination blood pressure was 135/75, 138/76, and 136/72.  On examination the heart had a regular rate and rhythm without murmur, rub or gallop.  The examination did not show an enlarged heart and there was no evidence of congestive heart failure.  There were no rales, edema, jugular venous distention or hepatomegaly.  There was no history of any complications from hypertension such as myocardial infarction, cerebral vascular accident or renal insufficiency.  Testing showed a blood urea nitrogen of 11 and creatine of 0.8.  The diagnoses were hypertension and nephrolithiasis.  The examiner opined that it was less likely than not that the Veteran's hypertension is a result of military service or kidney stones.  The rationale was that the diagnosis of hypertension was not made until many years after service.  While there was some evidence to suggest that chronic pain patients may have a higher incidence of hypertension, in this Veteran's case, it was much more likely that his hypertension was due to the proven risk factors of obesity, hyperlipidemia, and a positive family history.

In September 2010 the examiner reviewed the claims file and had no revision to make to the prior report.  The examiner wrote in an August 2011 examination report addendum that the claims file and records from the North Texas VA were reviewed.  He noted that the Veteran's kidney renal function had been normal and that creatinine was not elevated.  The examiner opined that just as it was less likely than not that the Veteran's hypertension is a result of military service or his kidney stones, it is also less likely that it was aggravated by his kidney stones.  The examiner still felt that the hypertension was due to the proven risk factors of obesity, hyperlipidemia, and a positive family history.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension during active service or continuous symptoms of hypertension after service separation.  Additionally, the Board finds that the Veteran's hypertension is not causally or etiologically related to his active service or to his service-connected kidney stones, and there is no evidence that his hypertension has been aggravated by his service-connected disabilities.

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his current hypertension to his kidney stones, the Board finds that the etiology of the Veteran's hypertension is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

The Veteran is certainly competent to testify as to symptoms that are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

No medical evidence of record finds a relation between active duty service and the Veteran's hypertension or between the Veteran's kidney stones and hypertension on a causal or aggravation basis.  The June 2010 examiner found that such relationships were less likely than not in his examination report and addenda.  A rationale for all opinions expressed was provided, and the Board finds the opinion to be of probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board notes that the Veteran's wife's statement that doctors related his hypertension to his kidney stones was made solely for the purpose of a compensation claim.  The record does not contain any such assertion in the Veteran's medical records.  Such statements made for VA disability compensation purposes are of lesser probative value than histories provided for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board also finds that the Veteran's hypertension did not manifest within one year after separation from service.  The record is inconsistent about when the Veteran was diagnosed with hypertension.  The Veteran has reported that it was as early as 2000 and medical records show that it was in 2003.  Regardless, nothing in the record indicates that the Veteran was diagnosed within approximately seven years of active service, which is well beyond the one year presumptive period.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to service-connected kidney stones.  As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Low Back Disability

The STRs show that in June 1989 the Veteran complained of back pain that he had had for a year.  Later in June 1989, the Veteran was instructed at treatment to continue taking Motrin for his low back pain.  On a January 1993 medical history report the Veteran indicated that he had never had recurrent back pain.  In July 1993 the Veteran complained of low back pain that had been present since a motor vehicle accident six months before.  The pain was brought on by jumping motion and stress on the low back.  At treatment two days later the Veteran was noted to be doing better.  There was tenderness on the left of the L5-S1 area.  July 1993 x-rays of the Veteran's lumbar spine showed no significant abnormalities.  In August 1993 the Veteran complained of low back pain for which he was to take ibuprofen.  At September 1993 treatment the Veteran's back was noted to be doing much better, although there was still some stiffness in the morning.  The STRs do not show further treatment, complaints, or diagnoses during active service.

The post-service treatment records show that in December 2002 the Veteran complained of sharp back pain.  The Veteran wrote in an August 2004 statement that his back gave him a lot of trouble when the weather changed and that the pain seemed to be in the same location in the swell of his low back.

At the September 2004 VA examination the Veteran reported that he had never had any injury to his spine but that the low back seemed to be sore a lot since he developed kidney stones.  There was pain in his back on a daily basis that he described as a "mild agitation," and bending, stooping and lifting aggravated it.  The pain averaged a one to two in intensity when it "catches," and the Veteran said that when a nerve was being irritated the pain increased to nine out of ten.  When the pain was at its worse it shot up the back but did not radiate downward.  The Veteran wore an over the counter back brace when doing yard work.  His back did not interfere with his daily activities or his job at a telephone company.  There had been no incapacitating episodes in the past year and the Veteran denied additional limitations with flare-ups or additional limitations with repetitive use.   Range of motion testing showed an almost full range of motion.  Deep tendon reflexes of the lower extremities were somewhat diminished.  There was no muscle spasm or muscle atrophy and normal motor skills and gait.  X-rays were negative.  

The examiner diagnosed the Veteran with a lumbsacral sprain and chronic low back pain and opined that the strain was less likely than not related to kidney stones.  Probative value cannot be given to the opinion of the September 2004 VA examiner because he did not provide a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran testified at the March 2008 hearing that his back was affected by the weather.  He sometimes worked through pain and tried to avoid missing work because of his back.

The Veteran had a VA examination for his back in June 2010.  He said that while on active duty he started having low back pain, which he believes was due to lifting heavy radar equipment and a November 1992 motorcycle accident.  The Veteran also believed that he had back pain due to his kidney stones and that he was told that he had strained his back and pinched some nerves.  At the examination the Veteran rated his back pain as two out of ten and said that it would increase to eight out of ten.  The pain was located centrally in the lower lumbar spine and there was no radiation of pain.  Coughing and sneezing did not change the pain and there was no clicking or popping, although there had been in the remote past.  There were no complaints of locking but the Veteran complained of stiffness.  

The Veteran had a rear end collision in March 2010 that caused an increase in his pain, but this had resolved.  He was not treated on a regular basis and said that he got medication through VA and that he had been seen at VA for low back and chiropractic treatment.  The Veteran took hydrocodone 10 mg, every six hours, and Methocarbamol 750 mg, three times a day.  They provided a little bit of relief.  He was not using a brace at the time of the examination, and he did not use other orthopedic assistive devices.  Activities of daily living were occasionally limited, and the Veteran stated that when he had decreased pain, the activities were not limited.  Increased pain limited activities such as lifting, bending, stooping, and household chores.  He was able to take care of all basic activities of daily living.  The Veteran would perform his duties at work but prolonged sitting caused increased pain.  Therefore, he had to get frequent breaks to stretch and walk around.  Walking was not limited and standing was limited to 45 minutes.  The Veteran had flare-ups that were activity dependent and occurred one or two times a month.  When the flare-ups occurred he stopped all activities and rested his spine.

On examination gait was normal and the spine maintained normal architecture.  There were no palpable muscle spasms and Waddell signs were negative.  The Veteran could heel and toe walk without difficulty.  Deep tendon reflexes were somewhat diminished in the patella and Achilles.  Straight leg raising was negative.  Range of motion was normal except for extension, which was reduced by 10 degrees.  There was some pain on range of motion testing.  He did not exhibit further functional loss due to pain, fatigue, weakness, or lack of endurance of coordination on repetitive motion testing.  There was increased pain on increased repetitive motion testing.

The examiner diagnosed the Veteran with lumbar spine myofascial syndrome with degenerative disc disease at L3 to S1, which was shown by X-ray.  The claims file was unavailable, and therefore he examiner could not give an opinion about service connection without resorting to speculation.  However, the examiner felt that the history and physical examination were suggestive of an intrinsic origin of the lumbar spine pain.  The examination was not suggestive of back pain that is referred from the kidneys.  The examiner opined that the current lumbar spine conditions were not related to the service-connected kidney stones. 

In September 2010 the examiner reviewed the claims file and wrote that there was no change to his opinion regarding the low back disability and kidney stones.  The examiner did not feel that there was chronicity during service because the STRs did not show treatment between 1989 and 1993.  The examiner did not feel that the record showed a chronic back condition for several years after service.  He opined that the lumbar spine condition was less likely than not related to military service or episodic care while on active duty.  In an August 2011 examination report addendum, the examiner wrote that there was nothing in the peer reviewed authoritative medical literature demonstrating that kidney stones cause intrinsic spine condition or aggravate such conditions beyond their normal progression.  There is no evidence in the claims file showing aggravation of the Veteran's spine secondary to any service-connected disability.  The examiner further felt that the spine condition is not caused by or aggravated by the kidney or any other service-connected disability.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disability during active service or continuous symptoms of a low back disability after service separation.  Additionally, the Board finds that the Veteran's low back disability is not causally or etiologically related to the his active service or to his service-connected kidney stones, and there is no evidence that his low back disability has been aggravated by his service-connected disabilities.

The only competent and credible opinion of record is from the June 2010 VA examiner, who in his examination report and addenda opined that the Veteran's lumbar spine condition was less likely than not related to military service or episodic care while on active duty.  The examiner also felt that the spine condition is not caused by or aggravated by the kidney or any other service-connected disability.  A rationale for all opinions expressed was provided.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds the Veteran's reports regarding his back pain to not be entirely credible.  The Veteran is competent to report symptoms related to back pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board is within its province to weigh that testimony and to make a credibility determination.   The Veteran has been inconsistent when discussing the history of his back pain.  At the September 2004 VA examination he reported that he had never had any injury to his spine but that the low back seemed to be sore a lot since he developed kidney stones.  The Veteran said at the June 2010 examination that he attributed his back pain to lifting heavy radar equipment and to a November 1992 motorcycle accident.  However, in January 1993 he had indicated on a medical history report that he had never had recurrent back pain.  Furthermore, the Veteran is not competent to state an opinion regarding the connection between a low back disability and kidney stones.  See Davidson, 581 F.3d at 1316.

The Veteran's reports of continuity of symptomatology since service are not credible.  Furthermore, the June 2010 examiner did not feel that the record showed a chronic back condition for several years after service.  Service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) is therefore not available because the record does not contain credible evidence of continuity.

The Board also finds that the Veteran's low back disability did not manifest within one year after separation from service.  Nothing in the record indicates that the Veteran was diagnosed within approximately nine years of active service, which is well beyond the one year presumptive period.

Because the probative and persuasive evidence of record relating the Veteran's low back disability to his military service on a direct or secondary basis, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones, is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected kidney stones, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


